Holland, P. J.,
. . . The reason for filing the account is the death of Lynda A. Hering, annuitant and contingent income beneficiary, and the deaths of other annuitants. . . .
There is one exception to our full adoption of the accountants’ recommendation as to the distribution of income and that is with reference to the income due the annuitants Hermine Buchheim and Martha Buchheim Bielefeld. These annuitants are citizens and residents of Germany, and, since August 15, 1939, the accountants have been unable to communicate with them or locate their whereabouts in Germany. For this reason they ask permission of the court to pay the income, as it accumulates, which is due these annuitants, to the clerk of this court as was done in Stede’s Estate, 38 D. & C. 209 (1939) o We are in accord with the aims of the court as expressed in Stede’s Estate but are of the opinion that the same aims must be attained through a different method. Cognizant, as we are, of the ample burdens already imposed upon the clerk of this court by his official duties constituted by law, we are of the opinion that we should not add to his burdens by constituting him a fiduciary for the safekeeping, preservation, and investment of funds belonging to a distributee in this estate.
The accountants, therefore, will be required to retain the accumulated income due these annuitants until such time as they find it possible to pay it to them or it is escheated to the Commonwealth because of inability to locate them. The accountants may rest assured that the court is cognizant of their difficulties, and that they will not be expected to do the impossible. We decline, however, to direct them to pay the money belonging to these annuitants to the clerk of this court, and as to future conditions that either prevent them or permit them to pay *373the accumulated income and current income to these beneficiaries, the situations will have to be met by the accountants as they occur. . . .